 1   Ogonna Brown, Esq.                                   Brian K. Murphy, Esq.
     Nevada Bar No. 7589                                  murphy@mmmb.com
 2   0Brown@lrrc.om                                       Jonathan P. Misny, Esq.
     LEWIS ROCA ROTHGERBER CHRISTIE LLP                   misny@mmmb.com
 3   3993 Howard Hughes Parkway, Suite 600                Murray Murphy Moul + Basil LLP
     Las Vegas, NV 89169                                  1114 Dublin Road
 4   Tel: 702.949.8200                                    Columbus, OH 43215
     Fax: 702.949.8398                                    Tel: 614.488.0400
 5                                                        Fax: 614.488.040 I
     Attorneysjor Plaint([[ Louis Naiman
 6                                                         Pro Hae Vice Applications Pending

 7
                           IN THE UNITED STATED DISTRICT COURT
 8                              FOR THE DISTRICT OF NEVADA

 9   LOUIS NAIMAN, an individual, on behalf of          CIVIL ACTION FILE NO. 2:l 9-cv-01643
     himself and others similarly situated,
10
          Plaintiff,                                    STIPULATION TO EXTEND TIME
11                                                      FOR DEFENDANT'S TO RESPOND
     V.                                                 TO PLAINTIFFS COMPLAINT;
12                                                      ORDER
     BLUE RAVEN SOLAR, LLC, a Utah limited
13   liability corporation; DOES I through X,
     inclusive; and ROE CORPORATIONS I
14   through X, inclusive,

15        Defendant.
16

17        IT IS HEREBY STIPULATED by and between the Plaintiff Louis Naiman, through its

18   counsel of record, and Defendant Blue Raven Solar, LLC, on its own behalf, that Defendant Blue

19   Raven Solar, LLC may have additional time within to answer or otherwise respond to Plaintiff

20   Louis Naiman's Complaint. Therefore, the last day for Defendant Blue Raven Solar, LLC to

21   answer or otherwise respond to is Monday, October 28, 2019.

22        Good cause exists for this extension as Defendant Blue Raven Solar, LLC has not yet

23   retained local counsel and additional time is required to retain such counsel and provide him or

24   her with time to become knowledgeable about the case and to prepare initial pleadings.
October 21, 2019



                   U.S. MAGISTRATE JUDGE
